FILED
                              NOT FOR PUBLICATION                           MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAJESH RANI; AJAI PAL SINGH                      No. 07-72341
KANWAR,
                                                 Agency Nos. A046-330-775
               Petitioners,                                  A046-866-696

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Rajesh Rani and Ajai Pal Singh Kanwar, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, and review de novo claims

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of due process violations due to ineffective assistance of counsel. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We grant the petition for review

and remand for further proceedings.

      Contrary to the BIA’s determination, petitioners were prejudiced by their

former counsel’s failure to present an asylum claim based on past harm to

members of Rani’s husband’s family because petitioners had a plausible claim that

this harm was on account of a protected ground. See id. at 794 (prejudice is

established when counsel’s errors “may have affected the outcome of the

proceedings”) (citation omitted). It follows that the BIA abused its discretion in

denying petitioners’ motion to reopen. We therefore grant the petition for review

and remand to the BIA with instructions to reopen and remand the case to the

immigration judge for further proceedings consistent with this disposition.

      In light of our disposition, we need not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     07-72341